Title: From Thomas Jefferson to Sarsfield, 3 April 1789
From: Jefferson, Thomas
To: Sarsfield, Guy Claude, Comte de



Sir
Paris Apr. 3. 1789.

I could not name to you the day of my departure from Paris because I do not know it. I have not yet received my congé, tho I hope to receive it soon and to leave this some time in May so that I may be back before the winter.
Impost is a duty paid on any imported article in the moment of it’s importation, and of course it is collected in the seaports only. Excise is a duty on any article, whether imported or raised at home, and paid in the hands of the consumer or retailer: consequently it is collected through the whole country. These are the true definitions of these words as used in England, and in the greater part of the United States. But in Massachusets they have perverted the word Excise to mean a tax on all liquors whether paid in the moment of importation or at a later moment, and on nothing else, so that in reading the debates of the Massachusets convention you must give this last meaning to the word Excise.
Rotation is the change of officers required by the laws at certain epochs, and in a certain order. Thus, in Virginia, our justices of the peace are made sheriff one after the other, each remaining in office two years, and then yeilding it to his next brother in order of seniority. This is the just and classical meaning of the word. But in America we have extended it (for want of a proper word) to all cases of officers who must be necessarily changed at a fixed epoch, tho the successor be not pointed out in any particular order but comes in by free election. By the term rotation in office then we mean an obligation on the holder of that office to go out at a certain period. In our first confederation the principle of Rotation was established in the office of President of Congress, who could serve but one year in three, and in that of a Member of Congress who could serve but three years in six.
I believe all the countries in Europe determine their standard of money in gold as well as silver. Thus the laws of England direct that a pound troy of gold, of 22 carats fine, shall be cut into 44½ guineas each of which shall be worth 21½ shillings, that is, into 956¾ shillings: this establishes the shilling at 5.518 grains of pure gold. They direct that a pound of silver, consisting of 11 1/10 oz. pure silver and 9/10 of an ounce alloy, shall be cut into 62. shillings. This establishes the shilling at 85 9 3/100 grains of pure silver, and consequently the proportion of gold to silver as 85.93 to 5.518 or  as 15.57 to 1. If this be the true proportion between the value of gold and silver at the general market of Europe then the value of the shilling, depending on these standards, is the same whether a paiment be made in gold or in silver. But if the proportion at the general market of Europe be as 15 to one, then the Englishman who owes a pound weight of gold at Amsterdam, if he sends the pound of gold to pay it, sends 1043.72 shillings. If he sends 15. pounds of silver, he sends only 1030.5 shillings: if he pays half in gold and half in silver, he pays only 1037.11 shillings. And this medium between the two standards of gold and silver, we must consider as furnishing the true medium value of the shilling. If the parliament should now order the pound of gold (of 1½alloy as before) to be cut into 1000. shillings instead of 956¾, leaving the silver as it is, the medium or true value of the shilling would suffer a change of half the difference: and in the case before stated, to pay a debt of a pound weight of gold at Amsterdam, if he sent the pound weight of gold he would send 1090.9 shillings, if he sent 15. pounds of silver he would send 1030.5 shillings, if half in gold and half in silver he would send 1060.7 shillings, which shews that this parliamentary operation would reduce the value of the shilling in the proportion of 1060.7 to 1037.11.
Now this is exactly the effect of the late change in the quantity of gold contained in your Louis. Your marc d’argent fin is cut into 53 4 5/100 livres (53₶9s) the marc de l’or fin was cut heretofore, by law, into 784 6/10 livres (784₶12s). Gold was to silver then as 14 88/100 to 1. and if this was different from the proportion at the markets of Europe, the true value of your livre stood half way between the two standards. By the Ordinance of Oct. 30. 1785. the marc of pure gold has been cut to 828 5/10 livres. If your standard had been in gold alone, this would have reduced the value of the livre in the proportion of 828.5 to 784.6. But as you had a standard of silver as well as gold, the true standard is the medium between the two, consequently the value of the livre is reduced only one half the difference, that is 806.6 to 784.6 which is very nearly 3. per cent. Commerce however has made a difference of 4. percent, the average value of the pound sterling formerly 24 livres, being now 25. livres. Perhaps some other circumstance has occasioned an addition of one per cent to the change of your standard.
I fear I have tired you by these details. I did not mean to be so lengthy when I began. I beg you to consider them as an appeal to your judgment which I value, and from which I will expect a correction  if they are wrong. I have the honour to be with very great esteem & attachment Dear Sir Your most obedt. & most humble servt.,

Th: Jefferson

